NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

METLIFE HOME LOANS LLC,                         No.    21-15564

                Plaintiff-Appellee,             D.C. No.
                                                2:17-cv-00215-JCM-BNW
 v.

RIVER GLIDER AVENUE TRUST,                      MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                           Submitted January 11, 2022**
                              Pasadena, California

Before: WALLACE, BOGGS,*** and FRIEDLAND, Circuit Judges.

      River Glider Avenue Trust appeals from the district court’s summary

judgment in favor of MetLife Home Loans LLC. Reviewing de novo, we affirm



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
because River Glider has failed to present any evidence that the HOA expressly

allocated the homeowners’ partial payments to any specific portion of its lien, and

thus has failed to establish a genuine dispute of material fact. See Fed. Home Loan

Mortg. Corp. v. SFR Invs. Pool 1, LLC, 893 F.3d 1136, 1144 (9th Cir. 2018)

(setting forth summary judgment standard).

      AFFIRMED.




                                         2